Opinion,
Mb. Justice Gobdon :
On a writ of fieri facias, issued at the suit of the plaintiffs in error, August 18, 1885, the sheriff levied on three certain leaseholds, alleged to belong to John A. Dutter, the defendant in the said writ of fieri facias. The leases under which Dutter held granted to him the right of digging, mining and carrying away anthracite coal from the Bush Mountain and underlying beds for and during the term of fifteen years. On the 7th of September the sheriff presented a petition to the *343Court of Common Pleas setting forth that P. W. Sheafer claimed the premises as belonging to him, and praying for a rule on W. G. Maurer, S. H. Rothermel and C. D. Maurer to interplead. The defendants resisted this rule, but the court, on the 17th of October, 1885, made it absolute and ordered the issue. In due course the case came on for trial, and resulted in a verdict a,nd judgment for P. W. Sheafer, the plaintiff.
Now, the only material matter of controversy, in this case, arises on the defendants’ first point, which is as follows: “ The evidence being undisputed that the property levied on under the writ of the defendants, were leasehold estates of mining rights and the improvements thereon, and said leases having nearly fifteen years to run, such property partaking of the character and permanency of realty, are incapable of seizure so as to affect the liability of the sheriff, and hence, are not within the act of assembly of 10th of April 1848, and its supplements, and this issue cannot be sustained, and the verdict must be for the defendants.” The point thus stated was negatived by the court below, and this ruling is now assigned for error. In the case of Bain v. Funk, 61 Penn. St. 185, we held that the Sheriff’s Interpleader Act was designed solely for the benefit and protection of that officer, and that an issue was not demandable by the claimant. The contention, therefore, may be regarded as turning upon the sheriff’s right, in this case, to demand an issue; for if he had no such right the court ought to have affirmed the point recited, and directed a verdict for the defendants. But this right of the sheriff must depend upon his need of protection, for if he needs no protection neither can he exercise this right. He cannot have an issue merely for the benefit of a claimant, and in 'which he has no direct interest. The ■ question, then, in this case is, what risk did the sheriff necessarily take upon himself in levying upon these leaseholds ? The answer must be, none whatever. And the same answer is required to the question, what interest can he possibly have in the determination of the title to them ? For it was not of the least consequence to him whether this property was owned by either of the claimants or none of them. His levy was on realty, or what, so far as he was concerned, was the same as realty; chattels real. He *344could physically seize upon nothing; his levy need not be made either upon or in view of the premises, and it, the levy, was, at most, only a description of the realty out of which the leasehold estates issued. He had, in short, no more responsibility in or about the matter in hand than if his levy had been upon the land which was subjected to the leases: Titusville Novelty Iron Works’ Appeal, 77 Penn. St. 103. The Inter-pleader Act answers an excellent purpose for the protection of the sheriff when on a levy and consequent seizure of personal chattels he discovers an adverse claimant of the goods, but when his levy is on realty of any kind it affords him no protection whatever, for he needs none; in such case he performs his official duty without risk of any sort.
The judgment is reversed, and the interpleader proceedings are vacated.